DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-9, 15-20, in the reply filed on 28 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 September 2021.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 is missing a comma after, “a) providing a substrate film” and includes two commas after, “d) only partly expanding the particles”
Claim 4 omits the claim from which it depends, it appears to depend on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites, “in step e) the partly expanded particles are introduced into the lower die part.” While the independent claim 1 upon which claim 15 depends recites, “e) introducing the partly expanded particles into a cavity of the lower die part,” and it is unclear how the features of claim 15 further limit the step e).
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-2, 4-6, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2006/0105650 A1) in view of Bissinger et al. (US 5,078,932 A).
Regarding claim 1, Yeh discloses a method of making a thin construction element in sandwich lightweight construction and having a high-quality surface (title/abstract), comprising the following steps: 
a) providing a substrate film 20 (¶ 24; FIG. 1), 
b) introducing the substrate film into a lower die part 12 of a die 10 (¶ 23; FIG. 1), 
c) providing granular starting material 30 in the form of loose particles of an expandable particle foam (¶ 23; FIG. 1), 
e) introducing the partly expanded particles into a cavity of the lower die part (¶ 25; FIG. 1), 
h) injecting steam 33/34 to further expand the partly expanded particles into a completely expanded particle foam that bonds to the substrate film (¶¶ 25-26; FIG. 1), 
i) curing/welding the particle foam to cure into a molded article (¶¶ 25-26; FIG. 1), and 
j) removing the molded article 300 from the die (FIG. 1; ¶ 27).
Yeh does not appear to expressly disclose d) only partly expanding the particles and h) further expanding the partly expanded particles.
However, Bissinger discloses a method of producing thin-walled disposable casting patterns of expanded foamed plastic beads (title/abstract) in which the beads are partly expanded or pre-expanded prior to supplying them to a mold, and further expanding the beads within the mold (abstract, 4:57+).
prima facie obvious to one of ordinary skill in the art to modify the method of Yeh to include the pre-expanded beads of Bissinger, in order to allow for thin wall thickness molding without pores and faults (Bissinger abstract, 3:3+).
Regarding claim 2, Yeh discloses the substrate film is formed by a deep-drawn film (FIG. 1; ¶¶ 25-26).
Regarding claim 4, Yeh discloses further l) processing the molded article into a construction element (¶ 30; FIG. 4).
Regarding claim 5, Yeh disclose the film has a wall thickness between 1 to 6 mm (¶¶ 32, 34) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 6, Bissinger discloses the cured-particle foam with diameters of about 2 mm and cross-section thicknesses of 5-7 mm (abstract), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 8, Yeh discloses the expandable particle foam is of expandable polystyrene (abstract), or polypropylene (¶ 6).
Regarding claim 15, Yeh discloses in step e) the partly expanded particles are introduced into the lower die part (¶ 25; FIG. 1).
Regarding claim 18, Yeh discloses between steps d) and j) the step of: g) heating the die by applying steam (¶¶ 25-26; FIG. 1).

Claims 3, 7, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2006/0105650 A1) in view of Bissinger et al. (US 5,078,932 A) as applied to claim 1 above, further in view of Jäschke et al. (US 2016/0318220 A1).
Regarding claim 3, Yeh does not appear to expressly disclose a cover layer on a side of the particle foam facing away from the substrate film.
However, Jäschke discloses a method of producing foam containing vehicle body elements (title/abstract) with a similar method (FIG. 3-4; ¶ 26) in which including a step of: k) 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Yeh to include the cover layer of Jäschke, because such a cover layer is known in the art and could be incorporated into the Yeh process with expected results.
Regarding claim 7, Jäschke discloses the construction element is configured as a vehicle part for a motor vehicle, a commercial vehicle, or a trailer, like an interior fitting part, cargo compartment cover, cladding part, engine hood, roof element or roof segment, vehicle wall, or vehicle wall element (title/abstract, ¶¶ 1-4, 23+).
Regarding claim 9 and 19, Jäschke further positioning bulkhead parts 20, equated with the claimed reinforcing elements as tie rods, in the lower die part such that after the introduction of the partly expanded particles into the lower die part, the partly expanded particles surround the reinforcing elements (FIG. 6; ¶ 28).
Regarding claim 20, Jäschke discloses the bulkheads are in the form of tapes (FIG. 6).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2006/0105650 A1) in view of Bissinger et al. (US 5,078,932 A) as applied to claim 1 above, further in view of Hofbauer (DE 38 42 846 A1).
Regarding claim 16, Yeh does not appear to expressly disclose closing the mold between steps e) and j).
However, Hofbauer discloses a similar method of forming a foamed article (title/abstract) in which foam beads are deposited within the die 3 (FIG. 3) prior to closing the die 5 (FIG. 4-5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Yeh to include the order of Hofbauer, because such an order is an alternate expedient that could be performed with expected results.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ATZINGER; Philip et al.
US 20200023565 A1
PRINZ; Maximilian
US 20200324445 A1
Yeh; Tzong In
US 20060105650 A1
Yeh; Tzong In
US 7416461 B2
Rosen; Haim
US 4519964 A
Berghmans; Michel Florentine Jozef et al.
US 7358280 B2
Cretti; Piero
US 4756859 A
Immel; Richard H.
US 4424177 A
Ritter; Albert E.
US 4260571 A
Kraatz; Arnim et al.
US 10919198 B2
PRINZ MAXIMILIAN
DE 102020106927 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742